Exhibit 10.5

Execution Version

AMENDMENT NO. 10 TO

TERM LOAN AND SECURITY AGREEMENT AND CONSENT

This AMENDMENT NO. 10 TO TERM LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”) dated as of January 10, 2020, is entered into among SAExploration
Holdings, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
hereto and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Term Loan and Security Agreement
dated as of June 29, 2016, entered into among the Borrower, the Guarantors party
thereto, the Lenders party thereto and Delaware Trust Company, as administrative
agent and collateral agent for the Lenders (in such capacities, the “Agent”) (as
amended, modified, supplemented and in effect immediately prior to the
effectiveness of this Amendment, the “Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Agreement (as amended by this Amendment);

WHEREAS, the Borrower has requested that the Required Lenders (i) consent to
(A) the sale of certain assets by SAExploration, Inc. and Alaska Seismic
Ventures, LLC (“ASV”) to TGS NOPEC Geophysical Company ASA (“TGS”) pursuant to
that certain Asset Purchase Agreement by and among SAExploration, Inc., ASV and
TGS (such Asset Purchase Agreement, in the form attached to the Officer’s
Certificate (as defined below) on the date hereof, the “Aklaq-Kuukpik APA”;
together with the other agreements, instruments and documents executed in
connection therewith, collectively, the “Aklaq-Kuukpik Purchase Documents”; such
sale in accordance with the Aklaq-Kuukpik APA and the other Aklaq-Kuukpik
Purchase Documents, the “Aklaq-Kuukpik Asset Sale”), (B) the sale of certain
assets by SAExploration, Inc. to TGS pursuant to that certain Asset Purchase
Agreement by and between SAExploration, Inc. and TGS (such Asset Purchase
Agreement, in the form attached to the Officer’s Certificate on the date hereof,
the “CRD APA”; together with the other agreements, instruments and documents
executed in connection therewith, the “CRD Purchase Documents” and together with
the Aklaq-Kuukpik Purchase Documents, the “Purchase Documents”; such sale in
accordance with the CRD APA and CRD Purchase Documents, the “CRD Asset Sale”)
and (C) the use of up to $355,000 of Alaska Tax Credits to offset the taxes due
to the State of Alaska as a result of the sales consummated pursuant to the
Purchase Documents and the withdrawal of certain Alaska Tax Credits or
applications for certain Alaska Tax Credits in connection with the consummation
of the Aklaq-Kuukpik Asset Sale and CRD Asset Sale (such use and withdrawal of
Alaska Tax Credits (and/or applications therefor), collectively, the “Permitted
Use of Alaska Tax Credits”), (D) the entry into and performance by
SAExploration, Inc. of its obligations under that certain Sellers Side Letter
Agreement between SAExploration, Inc. and ASV, which includes agreements to take
actions regarding certain Alaska Tax Credits and to credit amounts owed to
SAExploration, Inc. by ASV, subject to the terms and conditions therein (such
transactions, collectively, the “Sellers Arrangements”), and, and (ii) agree to
amend the Agreement to allow for the Aklaq-Kuukpik Asset Sale, the CRD Asset
Sale, the Permitted Use of Alaska Tax Credits, and the Sellers Arrangements
(collectively, the “Transactions”); and

WHEREAS, the Required Lenders have agreed to consent to the Transactions and so
amend the Agreement, in each case, in accordance with the terms and conditions
set forth in this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Consents

Notwithstanding anything in the Agreement to the contrary, the Loan Parties
agree to clauses (a) and (d) of this Section 1 and by delivering its signature
hereto, each of the Required Lenders agree and consent to clauses (a) through
(d) below, in each case, as follows:

a) Consent to Transactions. The Required Lenders hereby consent to the
consummation of the Transactions provided that (w) the Aklaq-Kuukpik Asset Sale
and the CRD Asset Sale are consummated in accordance with the Aklaq-Kuukpik APA,
the CRD APA and the other Purchase Documents (as applicable), (x) the Permitted
Use of Alaska Tax Credits shall be limited to the withdrawal of outstanding
Alaska tax credit applications or certificates covering the Aklaq survey under
State of Alaska statute 43.55.023 or 43.55.025 for not more than $30,000,000 in
the aggregate, and the use of certain Alaska Tax Credits to satisfy tax
liabilities generated from the Aklaq-Kuukpik Asset Sale, CRD Asset Sale and/or
Sellers Arrangements in an amount which does not exceed $355,000 in the
aggregate, (y) SAExploration, Inc. receives at least $15,000,000 in the
aggregate (“Closing Date Payment”) of consideration from TGS upon the closing of
the Aklaq-Kuukpik Asset Sale and CRD Asset Sale on the Closing Date (as defined
in the Aklaq-Kuukpik APA) and is eligible to receive up to $5,000,000 of Earn
Outs (as defined in the Aklaq-Kuukpik APA) after the Closing Date (as defined in
the Aklaq-Kuukpik APA) (collectively, “Earnout Payments”) pursuant to the
Aklaq-Kuukpik APA (the Closing Date Payment and Earnout Payments, collectively,
the “Purchase Agreement Payments”), and such Purchase Agreement Payments are
promptly deposited into the Collection Account or another Deposit Account of a
Loan Party that is subject to a Control Agreement and not an Excluded Account,
and (z) the Borrower shall comply with the procedures for offering to prepay and
prepaying all of the Net Proceeds from the Aklaq-Kuukpik Asset Sale and CRD
Asset Sale (including without limitation, the Net Proceeds from the Closing Date
Payment and Earnout Payments) set forth in Section 2.5(c) of the Agreement
provided that (I) the Net Proceeds (as defined in the Revolving Credit
Agreement) of the Closing Date Payment shall equal at least $14,500,000, (II)
the Net Proceeds (as defined in the Revolving Credit Agreement) from each
Earnout Payment shall equal one hundred percent (100%) of such Earnout Payment
received by SAExploration, Inc., (III) whether or not a Default or an Event of
Default is continuing at any time, none of such Net Proceeds from the Purchase
Agreement Payments may be reinvested by the Loan Parties in accordance with
Section 2.5(c) unless there are Net Proceeds from the Purchase Agreement
Payments remaining after, first, offers to prepay the Revolving Obligations in
accordance with Section 2.5(c) of the Revolving Credit Agreement from the Net
Proceeds (as defined in the Revolving Credit Agreement) from each Purchase
Agreement Payment have been made and the pro rata share of the applicable Net
Proceeds (as defined in the Revolving Credit Agreement) applied to the Revolving
Obligations of the accepting Revolving Loan Lenders; second, offers to prepay
the Obligations have been made in accordance with Section 2.5(c) of the
Agreement from the Net Proceeds from each Purchase Agreement Payment and the
applicable Net Proceeds applied to the Obligations of the accepting Lenders in
accordance with the Loan Documents; and third, offers to redeem the Convertible
Notes have been made in accordance with the Convertible Notes Documents from the
Net Proceeds as defined in the Convertible Notes Indenture (constituting Excess
Proceeds, as defined in the Convertible Notes Indenture) from each Purchase
Agreement Payment and the applicable Net Proceeds (as defined in the Convertible
Notes Indenture) applied to the Convertible Notes of the accepting Convertible
Notes Noteholders in accordance with the Convertible Notes Documents, and
(IV) none of the $250,000 basket referenced in Section 2.5(c) of the Agreement
can be used with respect to either the Aklaq-Kuukpik Asset Sale or the CRD Asset
Sale which, in the absence of this clause (IV), would have allowed the Borrower
not to prepay up to $250,000 of Net Proceeds from either the Aklaq-Kuukpik Asset
Sale or the CRD Asset Sale. For the avoidance of doubt, (i) no Indebtedness
shall be permitted to be incurred pursuant to clause (p) of the definition of
“Permitted Indebtedness” with respect to the Permitted Use of Alaska Tax
Credits, and (ii) none of the notice requirements set forth in Section 2.5(e)
with respect to the Alaska Tax Credits shall be applicable with respect to the
Permitted Use of Alaska Tax Credits. To the extent constituting an encumbrance
(and not a lien, mortgage or security interest) on the ROFR Assets (as defined
in the Aklaq-Kuukpik APA), the Required Lenders agree that the ROFR (as defined
in the Aklaq-Kuukpik APA) shall be permitted under Section 7.2 of the

 

2



--------------------------------------------------------------------------------

Agreement. Borrower agrees to comply with the procedures for offering to prepay
and prepaying all of the Net Proceeds from any sale of the ROFR Assets in
accordance with Section 2.5(c) of the Agreement provided that (i) whether or not
a Default or an Event of Default is continuing at any time, none of such Net
Proceeds from the ROFR Assets may be reinvested by the Loan Parties unless and
until all prepayments and/or redemptions have been offered and applied in
accordance with, as applicable, the Revolving Credit Documents, the Agreement,
and the Convertible Note Documents, (ii) none of the $250,000 basket referenced
in Section 2.5(c) of the Agreement can be used with respect to any sale of the
ROFR Assets which, in the absence of this clause (ii), would have allowed the
Borrower not to prepay up to $250,000 of Net Proceeds from the sale of the ROFR
Assets and (iii) nothing in this sentence or any other provision of this
Amendment shall be construed to constitute a consent or an agreement to consent
to the sale of the ROFR Assets (as defined in the Aklaq-Kuukpik APA).

b) Amendment of Agreement. The Required Lenders hereby agree to the amendments
to the Agreement set forth in this Amendment.

c) Amendment of Revolving Credit Agreement and Convertible Notes. The Required
Lenders hereby consent and agree to the amendment to the Revolving Credit
Agreement and the supplement to Convertible Notes Indenture, in each case,
executed on the date hereof (and delivered to the Required Lenders
contemporaneously with the execution of this Amendment on the date hereof) (and
all amendments set forth therein).

d) New Event of Default. Failure to comply with any provision set forth in this
Amendment shall constitute an immediate Event of Default without notice or
grace.

2. Partial Release of Liens. The Required Lenders hereby direct the Agent, upon
receipt of the Officer’s Certificate (upon which the Agent may conclusively rely
without any investigation or diligence of any kind by the Agent), to (i) execute
and deliver to Borrower’s counsel the partial release of liens (“Aklaq-Kuukpik
Partial Release of Liens”), a form of which is attached hereto as Exhibit A, to
release the Liens granted to or held by the Agent upon any Collateral
constituting Released Assets (as defined in the Aklaq-Kuukpik Partial Release of
Liens) sold in accordance with the terms of the Aklaq-Kuukpik APA and the other
Aklaq-Kuukpik Purchase Documents and (ii) execute and deliver to Borrower’s
counsel the partial release of liens (“CRD Partial Release of Liens”; together
with the Aklaq-Kuukpik Partial Release of Liens, the “Partial Releases of
Liens”), a form of which is attached hereto as Exhibit B, to release the Liens
granted to or held by the Agent upon any Collateral constituting Released Assets
(as defined in the CRD Partial Release of Liens) sold in accordance with the
terms of the CRD APA and the other CRD Purchase Documents.

3. Amendment of Purchase Documents. Each of the Loan Parties hereby confirms,
ratifies, covenants, and agrees that after the Tenth Amendment Effective Date,
the Loan Parties shall not enter into any amendment to any Purchase Documents
that would adversely affect (i) the Closing Date Payment or the terms of the
Earnout Payment or (ii) the Lenders (for the avoidance of doubt, delaying or
reducing either of such payments shall be deemed adverse to Lenders) without the
prior written approval of the Required Lenders, in Required Lenders’ sole and
absolute discretion.

4. Amendment of Agreement. Effective as of the Tenth Amendment Effective Date,
the Required Lenders, the Borrower, and each of the Guarantors hereby agree that
the following defined terms are added to Schedule 1.1(a) to the Agreement in the
appropriate alphabetical order:

“Tenth Amendment” means that certain Amendment No. 10 to Term Loan and Security
Agreement and Consent, dated as of January 10, 2020, among the Borrower, the
Guarantors party thereto and the Lenders party thereto.

“Tenth Amendment Effective Date” shall mean January 10, 2020, subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 of the
Tenth Amendment.

 

3



--------------------------------------------------------------------------------

5. Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to the fulfillment, to the satisfaction of, or waiver
by the Required Lenders of each of the following:

a) the Required Lenders and Agent shall have received this Amendment, duly
executed by the Borrower, the Guarantors and the Required Lenders;

b) the Required Lenders shall have received (i) the Aklaq-Kuukpik APA, CRD APA,
each duly executed and delivered by the parties thereto and (ii) each of the
other Purchase Documents, in each case in form and substance reasonably
satisfactory to the Required Lenders, duly executed and delivered by the parties
thereto;

c) the Agent and Required Lenders shall have received an officer’s certificate
from an Authorized Person of Borrower, in form and substance reasonably
satisfactory to the Agent (at the direction of the Required Lenders) and the
Required Lenders (the “Officer’s Certificate”), (A) confirming (i) the authority
of the Agent to release the Agent’s Liens from the Collateral constituting
Released Assets (as defined in the Aklaq-Kuukpik Partial Release of Liens)
pursuant to Aklaq-Kuukpik Partial Release of Liens and the Released Assets (as
defined in the CRD Partial Release of Liens) pursuant to the CRD Partial Release
of Liens, (ii) satisfaction of the conditions to effectiveness set forth in
Section 5 of this Amendment, (iii) the consummation of the Aklaq-Kuukpik Asset
Sale in accordance with the Aklaq-Kuukpik Purchase Documents and (iv) the
consummation of the CRD Asset Sale in accordance with the CRD Purchase
Documents, (B) affirming that the conditions precedent (g) and (h) in Section 5
of this Amendment have been satisfied, and (C) attaching (i) a true, complete,
correct and final executed copy of the Aklaq-Kuukpik APA and (ii) a true,
complete, correct and final executed copy of the CRD APA;

d) the Required Lenders shall have received evidence from the Borrower that the
execution, delivery and performance of this Amendment by the Borrower and the
Guarantors has been duly authorized by all necessary corporate action, including
without limitation the approval of the Board of Directors or the Board of
Managers of the Borrower and the Guarantors, as applicable;

e) the Borrower shall have received all consents and amendments under the
Revolving Credit Agreement and the Convertible Notes Indenture necessary to
permit the Transactions, each duly executed and delivered by the parties
thereto;

f) the Forbearance Agreement dated as of September 23, 2019, among the Borrower,
the Guarantors, and the Forbearing Lenders (as defined therein) (as amended,
modified, supplemented and in effect immediately prior to the effectiveness of
this Amendment, the “Forbearance Agreement”) shall be in full force and effect,
and no Termination Event (as defined therein) shall have occurred thereunder (it
being agreed that the Agent and Lenders may assume the Forbearance Agreement is
in full force and effect unless it has received written notice to the contrary
from the Required Lenders);

g) after giving effect to this Amendment, no Default or Event of Default (other
than the Existing Defaults (as defined in the Forbearance Agreement) and the
Potential Defaults (as defined in the Forbearance Agreement)) shall have
occurred and be continuing on the date of such Tenth Amendment Effective Date,
nor shall either result from the execution of the Purchase Documents and/or the
consummation of the Transactions;

h) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Agreement and in the other Loan Documents
shall be true and correct in all material respects (except as affected or
impacted by the Ongoing Material Events (as defined below) and except that such
materiality qualifier shall not be applicable to any

 

4



--------------------------------------------------------------------------------

representations and warranties that already are qualified or modified by
materiality in the text thereof) (i) on and as of the date of the Tenth
Amendment Effective Date, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date) and (ii) after giving effect to the
Transactions;

i) [Reserved]; and

j) the Borrower shall have paid all costs and expenses of the Agent and Lenders
(i) incurred by or on behalf of the Agent or Lenders (including reasonable
attorneys’ fees and expenses of Ropes & Gray LLP and Paul, Weiss, Rifkind,
Wharton & Garrison LLP) arising under or in connection with the preparation,
execution and delivery of this Amendment, and (ii) invoiced and outstanding on
the date hereof.

For purposes of determining compliance with the conditions specified in this
Amendment each Lender party to this Amendment shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders by the Tenth Amendment Effective Date unless an
officer of the Agent responsible for the transactions contemplated by this
Amendment shall have received written notice from such Lender prior to the Tenth
Amendment Effective Date specifying its objection thereto. For purposes of this
Amendment, “Ongoing Material Events” means (i) all of the Existing Defaults as
defined in the Forbearance Agreement, (ii) all of the Potential Defaults as
defined in the Forbearance Agreement, (iii) all activities related to completing
the pending full restatement of the audited financial statements of the Borrower
and its subsidiaries in compliance with GAAP and SEC rules and regulations, and
(iv) any activities and matters related to the Existing Defaults and Potential
Defaults currently being undertaken or overseen by the Special Committee of the
Borrower’s Board of Directors.

6. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section. The Borrower
confirms that this Amendment is permitted under the Agreement and is not
prohibited by the terms of the Existing Intercreditor Agreement or the New
Intercreditor Agreement or the Junior Documents (as defined in the Existing
Intercreditor Agreement and the New Intercreditor Agreement).

7. Forbearance. The Borrower and the Guarantors acknowledge the continued
existence of the Existing Defaults and Potential Defaults (each as defined in
the Forbearance Agreement). The Borrower and the Guarantors further acknowledge
and agree that the Lenders are not in any way agreeing to waive such Existing
Defaults or Potential Defaults (each as defined in the Forbearance Agreement) as
a result of this Amendment or the performance by the parties of their respective
obligations hereunder. All of the Secured Parties’ rights and remedies under the
Agreement, the Forbearance Agreement and the other Loan Documents are expressly
reserved.

8. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and the Purchase
Documents and, after giving effect to the amendments contained herein, the
performance by each of them of their respective obligations under the Agreement
and the Purchase Documents, in each case, are within its powers, have been duly
authorized, are not in contravention of applicable law or the terms of its
operating agreement or other organizational documents and except as have been
previously obtained, do not require the consent or approval of any governmental
body, agency or authority, this Amendment and the Agreement (as amended hereby)
will constitute the valid and binding obligations of the Loan Parties, as
applicable, enforceable in accordance with their terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance, ERISA or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), and
Borrower has furnished to the Required Lenders a true, complete and accurate
copy of the Purchase Documents.

 

5



--------------------------------------------------------------------------------

9. Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

11. Direction; Indemnity. Each of the Lenders party hereto hereby acknowledges
and agrees that the foregoing directed action in Section 2 constitutes a
direction from the Required Lenders to the Agent under Article 17 of the
Agreement, including, without limitation, Section 17.1 and Section 17.3 of the
Agreement. The Borrower, the Guarantors party hereto and the Lenders party
hereto expressly agree and confirm that the Agent’s right to indemnification and
reimbursement of expenses and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to the Agent under the Loan
Documents, including those set forth in Section 11.3, Section 17.5, and
Section 19.9 of the Agreement, shall apply to any and all actions taken or
omitted by the Agent (in accordance with the Agreement) in connection with this
Amendment and any other documents contemplated hereby. The Agent may
conclusively rely upon (and shall be fully protected in relying upon) the
Register in determining each undersigned Lender’s ownership of the Advances and
unused Commitments on and as of the date hereof. Each undersigned Lender hereby
severally represents and warrants to the Agent that, on and as of the date
hereof, it is duly authorized to enter into this Amendment.

12. Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

13. Guarantors Consent and Acknowledgement. The Guarantors, for value received,
hereby consent to the performance by the Borrower of its agreements and
obligations hereunder. This Amendment and the performance or consummation of any
transaction that may be contemplated under this Amendment, shall not limit,
restrict, extinguish or otherwise impair the Guarantors’ liabilities and
obligations to Agent and/or Lenders under the Loan Documents (including without
limitation the Guaranteed Obligations). Each of the Guarantors acknowledges and
agrees that (i) the Guaranty to which such Guarantor is a party remains in full
force and effect and is fully enforceable against such Guarantor in accordance
with its terms and (ii) it has no offsets, claims or defenses to or in
connection with the Guaranteed Obligations, all of such offsets, claims and/or
defenses are hereby waived.

14. Reaffirmation. In each case, except as modified by this Amendment, each of
the Loan Parties hereby (i) acknowledges and agrees that all of its pledges,
grants of security interests and Liens and other obligations under the Agreement
and the other Loan Documents to which it is a party are reaffirmed and remain in
full force and effect on a continuous basis, (ii) reaffirms (x) each Lien
granted by it to the Agent for the benefit of the Secured Parties, and (y) the
guarantees (including the Guaranty) made by it pursuant to the Agreement, and
(iii) acknowledges and agrees that the grants of security interests and Liens by
and the guarantees of the Guarantors contained in the Agreement and the other
Loan Documents are, and shall remain, in full force and effect on and after the
Tenth Amendment Effective Date. Except as specifically modified herein, the Loan
Documents and the Obligations are in all respects ratified and confirmed
(mutatis mutandis) and shall remain in full force and effect in accordance with
their terms.

 

6



--------------------------------------------------------------------------------

15. Release. The Borrower and the Loan Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Agent, the Lenders
and their respective Lender-Related Persons and Lender Affiliates (collectively,
the “Released Parties”) from and against any and all manner of actions, causes
of action, suits, debts, controversies, damages, judgments, executions, claims
(including, without limitation, crossclaims, counterclaims and rights of set-off
and recoupment) and demands whatsoever, whether known or unknown, whether
asserted or unasserted, in contract, tort, law or equity which any Releasing
Party may have against any of the Released Parties by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring on or prior to the date hereof that relate to the Agreement, the other
Loan Documents, this Amendment, the Purchase Documents or the transactions
contemplated thereby or hereby (except to the extent arising from the willful
misconduct or gross negligence of any Released Parties), including but not
limited to any such claim or defense to the extent that it relates to (a) any
covenants, agreements, duties or obligations set forth in the Loan Documents,
(b) any actions or omissions of any of the Released Parties in connection with
the initiation or continuing exercise of any right or remedy contained in the
Loan Documents or at law or in equity with respect to the Loan Documents or
(c) the Transactions.

16. Expenses. The Loan Parties hereby acknowledge and agree that their
obligations to pay the Expenses pursuant to Section 19.9 of the Agreement
include, without limitation, all reasonable and documented out-of-pocket fees
and disbursements of Paul, Weiss, Rifkind, Wharton & Garrison LLP in its
capacity as counsel to certain of the Lenders, and Ropes & Gray LLP in its
capacity as counsel to the Agent, in each case in connection with or as a result
of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
thereto) of the Agreement, this Amendment, any of the other Loan Documents and
the transactions related to the Loan Documents or the monitoring of compliance
by Borrower and each Loan Party and each of its Subsidiaries with the terms of
the Loan Documents.

17. Agent as Third Party Beneficiary. Although not a party hereto, the Agent and
the Agent-Related Parties shall be permitted to rely on (and shall be fully
protected in relying on) this Amendment and shall be third party beneficiaries
of this Amendment.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION HOLDINGS, INC.

By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

GUARANTORS: SAEXPLORATION, INC.

By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

SAEXPLORATION SUB, INC.

By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

NES, LLC

By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

By:  

/s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

[Signature Page to Amendment No. 10 to Term Loan and Security Agreement and
Consent]



--------------------------------------------------------------------------------

LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUE MOUNTAIN GUADALUPE PEAK FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUE MOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUE MOUNTAIN KICKING HORSE FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUE MOUNTAIN SUMMIT TRADING L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

[Signature Page to Amendment No. 10 to Term Loan and Security Agreement and
Consent]



--------------------------------------------------------------------------------

LENDERS: WBOX 2015-7 LTD

By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

[Signature Page to Amendment No. 10 to Term Loan and Security Agreement and
Consent]



--------------------------------------------------------------------------------

LENDERS: JOHN PECORA

By:  

/s/ John Pecora

[Signature Page to Amendment No. 10 to Term Loan and Security Agreement and
Consent]



--------------------------------------------------------------------------------

LENDERS: AMZAK CAPITAL MANAGEMENT, LLC

By:  

/s/ Samuel Barker

Name: Samuel Barker Title: Senior Investment Analyst

[Signature Page to Amendment No. 10 to Term Loan and Security Agreement and
Consent]